ORDER OF TEMPORARY SUSPENSION

Pursuant to SCR 3.165(A), the Inquiry Tribunal filed a petition for temporary suspension against the Respondent, Walter T. Collins, of Louisville, Kentucky, on December 3, 1997. An order directing Respondent to show cause why he should not be suspended was entered on the same day. There has been no response filed.
We conclude that reasonable cause exists to believe that Respondent has misappropriated funds held for others to his own use, in violation of SCR 3.130-1.15(a) and SCR 3.130-8.3(c). It further appears from the record that reasonable cause exists to believe that unless such an order is issued, a real and present danger exists to the public should Collins be permitted to continue to practice law.
IT IS THEREFORE ORDERED that respondent, Walter T. Collins, be and is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED THAT:
1. Within twenty (20) days from the date of entry of this order of suspension, Respondent shall notify all clients in writing of his inability to continue to represent them.
2. The temporary suspension of Respondent shall be effective with the entry of this order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined by this Court in accordance with SCR 3.370 or SCR 3.480 or until such time as Respondent can show good cause why the order of temporary suspension should be amended or dissolved.
*7983. Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions shall be afforded the confidentiality required under SCR 3.150 unless otherwise directed by this Court.
4. Respondent shall pay the costs of this proceeding.
All concur.
ENTERED: February 19,1998.
Robert F. Stephens CHIEF JUSTICE